Day, J.
The action of the court was erroneous. The Code, section 2933, provides that costs shall be recovered by the successful against the losing party. The defendant at all times admitted plaintiff’s cause of action. The only costs for which she is liable, therefore, upon plaintiff’s claim, are for the commencement and docketing of the suit; for serving the original notice, and for entering judgment. The trial was once continued at the instance of defendant, and the cost of this she must pay. These costs amount to two dollars and eighty cents. All the other costs were made upon the tidal of defendant’s cross action, and as to that she was successful. The abstract shows that no separate costs were made upon the .first item of her claim, the only witness examined upon that being the plaintiff. The plaintiff must pay all the costs except two dollars and eighty cents, being fifty-four dollars and eighty-five cents. The cause is remanded for judgment in accordance with opinion.
Reversed.